Citation Nr: 0004968	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for psychiatric 
disability, currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
malaria.

5.  Entitlement to service connection for hay fever.

6.  Entitlement to service connection for pes planus.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to November 
1944.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decisions, the earliest of which was 
entered in February 1998, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal was docketed at the Board in 1998.


REMAND

The record reflects that, in apparently March 1999, the 
veteran's representative requested that a copy be provided 
him of every item in the veteran's file dating from June 
1997.  Thereafter, apparently after receiving a copy of the 
requested data, the veteran's representative, in 
correspondence dated April 30, 1999, objected that VA 
"examinations" afforded the veteran on "February 24, 1999" 
were "inadequate for VA rating purposes".  The representative 
therefore (in the item of correspondence dated April 30, 
1999), requested that the Board "remand" the appeal for the 
accomplishment of pertinent VA re-examinations.

Although presumably reports pertaining to the cited February 
1999 VA examinations were provided the veteran's 
representative in compliance with his above-addressed March 
1999 request, the Board's present review of the file 
indicates that any reports of the February 1999 VA 
examinations (assuming the same were in fact accomplished) 
that may have existed are not of record.  While the Board is 
therefore unable to assess the adequacy of those 
examinations, it notes that, in any event, the veteran is not 
shown to have been afforded any related VA  re-examinations 
subsequent to his representative's April 30, 1999, 
correspondence.  The Board is, therefore, of the opinion that 
the case must be remanded both to facilitate (1) the 
association with the file of reports pertaining to the 
presumably accomplished February 1999 VA examinations; and 
(2) to afford the RO an opportunity to, as requested by the 
veteran's representative, have the veteran undergo, if the RO 
deems the same advisable, corrective VA examinations.  

With respect to each benefit sought on appeal, the veteran 
has the right to submit to the RO additional evidence and 
argument relating to the same.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

Accordingly, the case is REMANDED for the following:  

1.  The RO should take appropriate action 
to locate the reports (whether the 
originals or copies thereof) pertaining 
to each VA examination which the veteran 
(presumably) underwent on February 24, 
1999, and associate those reports with 
the veteran's claims folder.  In 
addition, after reviewing the reports to 
assess the adequacy of the related VA 
examinations, the RO, if it deems the 
same to be warranted, should arrange to 
have the veteran undergo additional VA 
examination(s).  As to any new VA 
examinations afforded the veteran, the RO 
should review the report(s) pertaining to 
the same to assess the adequacy of the 
examination(s), and undertake any 
corrective action(s) indicated.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issues on appeal.  

3.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



